Case 2:18-cv-00390-RWS-RSP Document 166 Filed 12/23/19 Page 1 of 3 PageID #: 4535



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

   PELOTON INTERACTIVE, INC.,                      §
                                                   §
               Plaintiff,                          §
          v.                                       §        Case No. 2:18-CV-00390-RWS-RSP
                                                   §
   FLYWHEEL SPORTS, INC.,
                                                   §
               Defendant.                          §

                                               ORDER

         Before the Court is Plaintiff Peloton Interactive, Inc.’s Motion to Compel Removal of

  Attorneys Eyes Only and Confidential Designations (“Motion to Compel”). Dkt. No. 149. This

  Motion to Compel seeks to (1) compel Defendant Flywheel Sports, Inc. to remove “Confidential”

  and “Restricted – Attorneys’ Eyes Only” designations from exhibits that were produced within the

  discovery process in this case; and (2) permit Peloton to submit these Exhibits to the PTAB despite

  provisions in the Protective Order that would prohibit such submissions. Id. Also before the Court

  is Flywheel’s Opposed Motion for Leave to Exceed Page Limits to Provide Attachments in

  Support of its Opposition (“Motion for Leave”). Dkt. No. 164.

         After consideration, the Court GRANTS this Motion to Compel (Dkt. No. 149). The Court

  also GRANTS Flywheel’s Motion for Leave (Dkt. No. 164).

         The Protective Order provides that

                 A Party shall designate documents, information or material as
                 “CONFIDENTIAL” only upon a good faith belief that the
                 documents, information or material contains confidential or
                 proprietary information or trade secrets of the Party or a Third Party
                 to whom the Party reasonably believes it owes an obligation of
                 confidentiality with respect to such documents, information or
                 material.




                                                 1/3
Case 2:18-cv-00390-RWS-RSP Document 166 Filed 12/23/19 Page 2 of 3 PageID #: 4536



  Dkt. No. 52 at ¶ 6. The Protective Order also provides that, “[t]o the extent a producing Party

  believes that certain Protected Material qualifying to be designated CONFIDENTIAL is so

  sensitive that its dissemination deserves even further limitation, the producing Party may designate

  such Protected Material “RESTRICTED -- ATTORNEYS’ EYES ONLY. . . .” Id. at ¶ 8.

         Peloton makes it clear that they intend to use these documents in parallel proceedings

  before the PTAB. See Dkt. No. 149 at 2, 6–7. However, the Protective Order that was entered in

  this case states that “[d]ocuments, information or material produced pursuant to any discovery

  request in this Action, including but not limited to Protected Material designated as

  DESIGNATED MATERIAL, shall be used by the Parties only in the litigation of this Action and

  shall not be used for any other purpose.” Dkt. No. 52 at ¶ 7. Thus, as the Protective Order is

  currently written, the Parties shall not use information obtained from discovery from this action in

  proceedings before the PTAB.

         After inspection of the documents, largely internal emails within the Defendant’s

  management group, the Court concludes that Flywheel has sufficiently justified the “Confidential”

  designation of the documents, but not the higher “Attorneys’ Eyes Only” designation. More

  importantly, the Court finds that since the protective order was negotiated before the parties could

  have foreseen the particular need for the documents in the IPR proceeding, it does not do violence

  to the negotiated protective order to amend it to allow these documents to be submitted for

  consideration by the Patent Trial and Appeal Board, should the judges of that Board deem them

  appropriate to consider. See, Team Worldwide Corporation v. WalMart Inc., et al., Civil Action

  2:17-235-JRG (E.D.Tex., Jan. 24, 2019) (Dkt. No. 473).

         Plaintiff has made an adequate showing of the relevance and importance of the documents

  to the issues pending before the PTAB. There is no showing that Plaintiff is using this case in



                                                 2/3
Case 2:18-cv-00390-RWS-RSP Document 166 Filed 12/23/19 Page 3 of 3 PageID #: 4537



      order merely to obtain discovery not otherwise available in the IPR proceedings, especially since

      the IPR was filed after Plaintiff commenced this action. We are also not dealing here with

      documents produced by third parties in reliance upon the protective order—parties who don’t have
  .
      a chance to oppose the amendment of it. Finally, Defendants have made no credible showing of

      prejudice, especially since there is a protective order available in the IPR proceeding that is very

      similar in its terms to the order currently protecting the documents at issue.

              Accordingly, Plaintiff’s motion to compel (Dkt. No. 149) is granted to the extent that

      Plaintiff is given leave, as an exception to the March 1, 2019 Protective Order (Dkt. No. 52), to

      submit to the PTAB the documents attached to the motion as Exhibits A-H (which are hereby

      redesignated as “Confidential”). No further modification of the Protective Order is granted at this

      time.
              SIGNED this 3rd day of January, 2012.
              SIGNED this 23rd day of December, 2019.




                                                            ____________________________________
                                                            ROY S. PAYNE
                                                            UNITED STATES MAGISTRATE JUDGE




                                                      3/3
